Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 10/29/2019, have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Patent Eligible Subject Matter Analysis:
	
The recent Federal Register outlines a revised procedure for determining patent eligibility to create greater consistency in examination practice1 at the Alice/Mayo step 2A.2  The revised procedure now recites a two prong test in which to evaluate and determine eligibility at Step 2A.3  The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

    PNG
    media_image1.png
    446
    552
    media_image1.png
    Greyscale

  Prong One: Does the claim recite an abstract idea?
	MPEP 2106.04(b) indicates that:
The courts have identified the following concepts and products as examples of laws of nature or natural phenomena:
i. isolated DNA, Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013);
ii. a cloned farm animal such as a sheep, In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014);
iii. a correlation between variations in non-coding regions of DNA and allele presence in coding regions of DNA, Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1375, 118 USPQ2d 1541, 1545 (Fed. Cir. 2016);
iv. a correlation that is the consequence of how a certain compound is metabolized by the body, Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012); 
v. a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017);

Claim 1 will be treated as the representative claim for the patent eligibility analysis.  Independent Claims 17 is subject to the same analysis as applied to Claim 1.

Claim 1: 
extracting first mass information for an input sample; 
classifying the input sample using a machine learning model based on at least a negative marker, based on the first mass information; and 
identifying a species for the input sample based on the classification result.

(b) determine whether the identified limitations falls within the subject matter groupings of law of nature 
In claim 1, Examiner understands these limitations to fall into the categories of “natural phenomena.”  All the recited steps may be understood as merely instructing a human to perform specific steps to achieve a result with a generic computer apparatus to obtain a classification of a microorganism.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
 (a) identify[ing] whether there are any additional elements: 
Examiner cannot ascertain any additional elements 
 (b) evaluate[ing] those additional elements individually and in combination to determine whether they integrate into a practical application:
The additional element recited in the independent claims are merely instructions to apply an exception.  The computers and apparatus are generic in merely obtaining data.
Claim 2-16 and 18-20 are also included in the abstract idea.  These claims serve only to define and specify the type of data that is being transmitted and mere transmission of this data type is still considered to be patent ineligible.4

Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	The additional elements as identified in Step 2A simply append an additional element (computer and “apparatus”) to a common place in determining microorganism classification.  
The claimed invention is directed to “abstract idea” in the form of organizing human activity without significantly more. This judicial exception is not integrated into a practical application for the reasons stated above. The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulse et al. (US 7,027,933) in view of  Hannon et al. (WO 2018/154027) .
As to Claim 1 and 17, Pulse teaches a method for identifying similar species, the method comprising: 
extracting first mass information for an input sample (Column 13, line 35-42; step 27); 
classifying the input sample using a machine learning model based on at least a negative marker, based on the first mass information (Column 15, lines 15-65); and 
identifying a species for the input sample based on the classification result (Column 20, lines 9-27).
	Pulse is silent as to “based on at least a negative marker.”
	Hannon teaches “based on at least a negative marker” (p. 14 “selectable marker”; p. 26).
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings provided in Pulse and Hannon.  Both teachings may use mass spectroscopy to identify particular genetic information.  Pulse teaches the use of machine learning and mass classification.  The skilled artisan would know that identifying particular genetic sequences would require biological markers.  Hannon teaches “selectable markers” which is understood in the art to be both positive and negative markers; therefore, the skilled artisan would use “selectable markers” in conjunction with mass spectroscopy.  One would be motivated to make this combination to accurately identify an unknown mass.
As to Claim 2,  Pulse is silent as to  wherein the classifying comprises: classifying the input sample using a positive marker and the negative marker.
	Hannon teaches wherein the classifying comprises: classifying the input sample using a positive marker and the negative marker. (p. 14 “selectable marker”; p. 26).
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings provided in Pulse and Hannon.  Both teachings may use mass spectroscopy to identify particular genetic information.  Pulse teaches the use of machine learning and mass classification.  The skilled artisan would know that identifying particular genetic sequences would require biological markers.  Hannon teaches “selectable markers” which is understood in the art to be both positive and negative markers; therefore, the skilled artisan would use “selectable markers” in conjunction with mass spectroscopy.  One would be motivated to make this combination to accurately identify an unknown mass.

As to Claim 3, Pulse teaches wherein each of the positive marker and the negative marker is previously extracted for each of samples belonging to the similar species (Column 19, lines 5-27; the skilled artisan would find it obvious that “distinguish[ing] of a biological sample” would use a selectable marker system ).

As to Claim 4, Pulse teaches wherein the positive marker comprises mass information that frequently appears in a target species compared to an opposition species (Figure 4).

As to Claim 5, Pulse teaches wherein the negative marker comprises mass information that frequently appears in an opposition species compared to a target species (Figure 4).

As to Claim 6, Pulse teaches wherein each of the positive marker and the negative marker is extracted based on a bin set for a mass spectrum for each of the samples belonging to the similar species (Figure 7 and 8).

As to Claim 15, Pulse teaches wherein each of the positive marker and the negative marker is generated as a preprocessing for extracting features for learning of the machine learning model (Column 15, lines 45-50).

As to Claim 18, Pulse teaches wherein the classifier classifies the input sample using a positive marker stored in a positive marker database and the negative marker (Column 9, lines 33-36; the skilled artisan would know that these mass spectra data bases would also contain data regarding selectable biomarkers ).

As to Claim 19,  Pulse teaches wherein the positive marker database and the negative marker database respectively stores the positive marker and the negative marker that are previously extracted for each of samples belonging to the similar species (Column 9, lines 33-36; the skilled artisan would know that these mass spectra data bases would also contain data regarding selectable biomarkers ).
.

Allowable Subject Matter
Claims 7-14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner makes of record that the prior art does not teach the following limitations.  The following claims, however, are still subject to the 101 rejection.  
The prior art does not teach or suggest wherein each of the positive marker and the negative marker is expressed by a set of number of the bin in which a peak value of the mass spectrum is located as set forth in claims 7.

The prior art does not teach or suggest wherein a bin partially overlaps one or more other bins as set forth in claim 8.

The prior art does not teach or suggest “wherein each of the positive marker and the negative marker is calculated based on frequency information of a bin in which a peak value of the mass spectrum is located” as set forth in claim 9.

The prior art does not teach or suggest wherein each of the positive marker and the negative marker is extracted based on a Term Frequency-Inverse Document Frequency (TF-IDF) calculation for the frequency information of the bin as set forth in claim 10. 

	The prior art does not teach or suggest:

    PNG
    media_image2.png
    189
    667
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    159
    825
    media_image3.png
    Greyscale

The prior art does not teach or suggest “the classifying further comprises: calculating a Composite Correlation Index (CCI) based on the first mass information and second mass information previously stored for each of one or more samples; and determining a candidate for the classification based on the calculated CCI” as set forth in claim 16 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘directed to’ a judicial exception under USPTO Step 2A.” Federal Register Vol 84, No. 4 January 7, 2019 Section II. page 53
        2 “1) and the Alice/Mayo test for judicial exceptions (Steps 2A and 2B). The procedure set forth herein (referred to as ‘revised Step 2A’) changes how examiners should apply the first step of the Alice/Mayo test, which determines
        whether a claim is ‘directed to’ a judicial exception. Federal Register Vol 84, No. 4 January 7, 2019 Section III. page 53
        3 “1. Prong One: Evaluate Whether the Claim Recites a Judicial Exception … 2. Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application.” Federal Register Vol 84, No. 4 January 7, 2019 Section III. page 54
        
        4 “The court determined that these claims were directed to the basic concept of "data collection, recognition and storage", stating that humans have always performed these functions and that banks have for some time reviewed checks, recognized relevant data such as the amount, account number, and identity of the account holder, and stored that information in their records. 776 F.3d at 1347, 113 USPQ2d at 1358.” See MPEP 2106.04(a)(2) III B